                                     Case 3:20-cv-01925-W-KSC Document 11 Filed 12/16/20 PageID.62 Page 1 of 2




                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@grsm.com
                                      2
                                          HOLLY L.K. HEFFNER (SBN: 245384)
                                      3   hheffner@grsm.com
                                          YAN REN (SBN: 323200)
                                      4
                                          yren@grsm.com
                                      5   GORDON REES SCULLY MANSUKHANI
                                          101 W. Broadway Suite 2000
                                      6
                                          San Diego, CA 92101
                                      7   Telephone: (619) 230-7474
                                          Facsimile: (619) 696-7124
                                      8
                                      9   Attorneys for Defendants
                                          DAVID MIKKELSON and BRAD WESTBROOK
                                     10
                                     11                        UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                     12                    SOUTHERN DISTRICT OF CALIFORNIA
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          CHRISTOPHER RICHMOND, an                   CASE NO. 3:20-cv-01925-W-KSC
                                     14   individual,
                                     15                                              DEFENDANTS MIKKELSON
                                                                 Plaintiff,          AND WESTBROOK’S NOTICE
                                     16                                              OF MOTION AND MOTION TO
                                     17         vs.                                  DISMISS FIRST AMENDED
                                                                                     COMPLAINT
                                     18   DAVID MIKKELSON, an individual;
                                     19   BRAD WESTBROOK, an individual;             (Concurrently filed with
                                          and DOE DEFENDANTS 1-10,                   Memorandum of Points and
                                     20   inclusive,                                 Authorities, Request for Judicial
                                     21                                              Notice)
                                                                 Defendants,
                                     22   and                                        Hearing Date: January 25, 2021
                                     23                                              [NO ORAL ARGUMENT per
                                          SNOPES MEDIA GROUP, INC.,                  Civil Local Rule 7.1(d)(1)]
                                     24
                                     25   Nominal Defendant.                         District Judge: Thomas J. Whelan
                                                                                     Magistrate Judge: Karen S. Crawford
                                     26
                                     27                                              Complaint filed: September 25, 2020
                                                                                     FAC filed: December 2, 2020
                                     28
                                                                               -1-
                                          DEFENDANTS’ NOTICE OF MOTION AND
                                          MOTION TO DISMISS                                           Case No.3:20-cv-01925
                                     Case 3:20-cv-01925-W-KSC Document 11 Filed 12/16/20 PageID.63 Page 2 of 2




                                      1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                      2         PLEASE TAKE NOTICE that on January 25, 2021, or as soon thereafter as
                                      3   this matter may be heard, in Courtroom 3C of the above-captioned Court, located
                                      4   at 221 West Broadway, San Diego, CA 92101, Defendants David Mikkelson and
                                      5   Brad Westbrook (collectively, “Defendants”) will and hereby do move this Court
                                      6   for an order dismissing Plaintiff Christopher Richmond’s First Amended
                                      7   Complaint (“FAC”) in its entirety. Alternatively, if the Court is not inclined to
                                      8   grant Defendants’ motion, Defendants move to stay the ruling on the motion and
                                      9   allow Defendants to conduct jurisdictional discovery.
                                     10         This Motion is made pursuant to Rules 8, 9(b), 12(b)(1), and 12(b)(6) of the
                                     11   Federal Rules of Civil Procedure on grounds of claim and issue preclusion, lack of
Gordon Rees Scully Mansukhani, LLP




                                     12   standing, failure to state a claim upon which relief can be granted, and lack of
    101 W. Broadway, Suite 2000




                                     13   jurisdiction. This Motion is based upon this notice of motion and motion, the
       San Diego, CA 92101




                                     14   accompanying memorandum of points and authorities, request for judicial notice
                                     15   and corresponding exhibits, all other papers on file in this action, and any further
                                     16   documentary evidence and oral argument the Court may receive.
                                     17
                                     18                                               Respectfully submitted,
                                     19
                                          Dated: December 16, 2020                    GORDON REES SCULLY
                                     20                                               MANSUKHANI
                                     21
                                                                                      By: /s/ Holly L.K. Heffner
                                     22                                                   Richard P. Sybert
                                     23                                                   Holly L.K. Heffner
                                                                                          Yan Ren
                                     24                                                   Attorneys for Defendants DAVID
                                     25                                                   MIKKELSON and BRAD
                                                                                          WESTBROOK
                                     26
                                     27
                                     28
                                                                                   -2-
                                          DEFENDANTS’ NOTICE OF MOTION AND
                                          MOTION TO DISMISS                                              Case No.3:20-cv-01925
